        Case 4:15-cv-03504-YGR Document 370 Filed 08/19/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                           **CORRECTED** CIVIL MINUTES

 Date: 8/19/2019                Time: 1:54pm-2:24pm         Judge: YVONNE
                                                            GONZALEZ ROGERS
 Case No.: 15-cv-03504-YGR      Case Name: Corcoran v. CVS Health Corporation



Attorney for Plaintiff: Elizabeth Pritkzer; Jonathan Levine, Bonnie Sweeney and Robert
Gilmore
Attorney for Defendant: Grant Geyerman, Enu Mainigi and August Gugelman

 Deputy Clerk: Frances Stone                        Court Reporter: Pam Hebel


                                     PROCEEDINGS
Further CMC-HELD

REFERRED for Private Mediation to be completed by 12/6/2019
Compliance hearing re name of mediator and date set for mediation will be held
on Friday, 9/27/2019 at 9:01AM. Joint statement filed by 9/20/22019

Compliance hearing regarding filing any dismissals of certain defendants is also
set for Friday, 9/27/2019 at 9:01am. Filings re dismissals are to be form of ordered
approved as to form and filed by 9/20/2019.

Compliance Hearing re pretrial preparation is set **Friday 2/28/2020 at 9:01am**
Joint Pretrial Statement: **3/20/2020**
Pretrial Conference Friday,** 3/27/2020 at 9:00am**
Jury Selection set **Friday, 4/15/2020 at 8:30am**
10 Day Jury Trial Evidentiary portion is set for** Monday, 4/20/2020** at 8:30am.

Plaintiff’s Motion to substitute class representatives for the New York and Arizona classes
filed by 9/9/2019.
Plaintiff’s submission of proposed notice plan due 9/16/2019
 Defendant responses to motion filed 10/7/2019.
Reply filed 10/21/2019.
Hearing on Motion is 11/5/19 at specially set time of 1:00pm.

 Notes: Counsel will file motion re the supersedes bond that was posted with the Court
[Order at Dkt. No. 350]
cc: ADR
